Citation Nr: 0731317	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a nose injury, claimed as chronic sinusitis and 
rhinitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

A motion to advance this case on the Board's docket was 
received by the Board in August 2007, and granted in 
September 2007, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for residuals 
of a nose injury, claimed as chronic sinusitis and rhinitis, 
is addressed in the Remand portion of the decision below, and 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision denied 
service connection for residuals of a nose injury.

2.  The additional evidence received since the time of the 
final December 1999 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of a nose injury, claimed as 
chronic sinusitis and rhinitis.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a nose injury is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for residuals of a nose 
injury, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a letter dated in August 2003 satisfied the duty to 
notify provisions; additional letters were sent in January 
2007 and May 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, the Veterans Claims Assistance Act of 2000 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A (f).  However, VA has a duty, in order to 
assist the claimant, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  See 38 U.S.C.A. § 5103A (b).  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
The Board also notes that although a VA examination was not 
conducted for the purpose of addressing the veteran's claim 
to reopen the issue of entitlement to service 


connection for residuals of a nose injury, VA is not required 
to obtain such examinations for claims to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty 
to assist has been fulfilled.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO denied service connection for residuals of a nose 
injury in December 1999, and notified the veteran of the 
decision the same month.  An appeal with respect to the issue 
was not perfected; thus, that rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2007).  The matters 
under consideration in this case at that time were whether 
there was evidence that the veteran sustained a nose injury 
in service, and whether he had been treated for residuals of 
a nose injury subsequent to service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the December 1999 rating decision 
which is relevant to, and probative of, these matters.

The evidence of record at the time of the December 1999 
rating decision relevant to the veteran's claim for service 
connection for residuals of a nose injury included the 
veteran's service medical records and VA outpatient treatment 
records dated from December 1998 to May 1999.  The evidence 
submitted since the December 1999 rating decision includes 
private medical records dated from October 1964 to 


November 1994, VA outpatient treatment records dated from 
March 1999 through August 2006, and the transcript from the 
veteran's July 2007 video hearing before the Board.

The RO denied the veteran's claim for entitlement to service 
connection for residuals of a nose fracture in June 2001.  At 
that time, the RO concluded that there was no evidence of a 
nose fracture in service, and no evidence of postservice 
treatment for residuals of a nose fracture subsequent to 
service.  However, the Board concludes that sufficient 
evidence has been submitted to reopen the veteran's claim.  

Initially, the veteran asserts that he experienced residuals, 
to include chronic sinusitis and rhinitis, since he fractured 
his nose during service overseas.  Although the veteran is 
not a physician, and therefore cannot diagnose his own 
condition (i.e., the claimed fracture), the Board takes the 
report that he injured his nose as a competent observation of 
lay symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Further, the Board notes that the veteran's private medical 
records reflect that at least as early as May 1966, the 
veteran was regularly seen by a private physician for 
sinusitis or related conditions.  VA outpatient treatment 
records, dated beginning in 1999, continue to reflect 
extensive treatment for sinus disorders, requiring ongoing 
prescription and nonprescription medication use.  

The veteran's sworn statement that he inured his nose on the 
rifle range at Fort Knox is sufficient evidence that a nose 
injury of some nature occurred, as he is competent to report 
his own symptomatology, and the Board finds the veteran's 
testimony credible.  See, c.f., Espiritu, 2 Vet. App. at 494-
5.  Accordingly, the evidence received since the last final 
rating decision in December 1999 is both "new," as it had 
not been previously considered by VA, and "material," as it 
raises a reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. 


§ 3.156(a).  As new and material evidence has been submitted, 
the claim for entitlement to service connection for residuals 
of a nose fracture is reopened.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the veteran's claim for entitlement to service 
connection for residuals of a nose injury, claimed as chronic 
sinusitis and rhinitis, is granted, to that extent only.

REMAND

As noted above, private medical records reflect that at least 
as early as May 1966, the veteran was regularly seen by a 
private physician for sinusitis or related conditions, and 
continued to be treated for same by this private practice 
group through the 1990s.  VA outpatient treatment records 
beginning in 1999 reflect extensive treatment for sinus 
disorders, requiring ongoing prescription and nonprescription 
medication use; critically, an April 2004 sinus computerized 
tomography scan (CT) showed a deviated septum.

Under McLendon v. Nicholson, VA must provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although there are no indications in the 
service medical records of a nose fracture, the veteran's 
assertions that he injured his nose are lay observations of 
symptomatology which are competent for that limited purpose.  
See, c.f., Espiritu, 2 Vet. App. at 494-5.  These assertions, 
coupled with the veteran's statements of continuity of 
symptomatology and the current diagnoses of sinusitis and 
rhinitis, satisfies the "low" threshold, set forth in 
McLendon, required to remand for a medical opinion as to 
nexus.  

Accordingly, the case is remanded for the following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the etiology of 
any residuals of a nose injury found, to 
include chronic sinusitis or rhinitis.  
The claims file and a copy of this 
Remand must be made available and 
reviewed by the examiner.  Special 
attention should be paid to the 
veteran's 1960s and 1970s private 
treatment records, and the April 2004 
maxillofacial CT scan report.  

Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  
Specifically, a nose x-ray and/or sinus 
CT must be conducted to determine the 
presence of any bone, tissue, or other 
abnormalities.  Then, the examiner must 
provide an opinion, in light of the 
examination findings and the service and 
postservice medical evidence of record, 
whether any residuals of a nose 
fracture, to include chronic sinusitis, 
rhinitis, or any other disorder found, 
are related to the veteran's military 
service.  

If the examiner cannot provide an 
opinion without resorting to 
speculation, same must be noted in the 


examination report.  A rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 


appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


